            Case 3:19-cv-05861-JCS Document 13 Filed 10/16/19 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                                       450 Golden Gate Avenue
                                       San Francisco, CA 94102
                                            cand.uscourts.gov

                                           October 16, 2019


Christopher Martin Keller
The Law Offices of Christopher M. Keller
119 Figueroa St., Suite 12
Ventura, CA 93001

Re:     Hungerstation LLC v. Fast Choice LLC
Case Number: 19-cv-05861-JCS


Dear Counsel/Parties:

         At filing, this matter was randomly assigned to United States Magistrate Judge Joseph C. Spero
for all purposes including trial. A hearing has been scheduled for DATE AND TIME Pursuant to 28
U.S.C. section 636, the magistrate judge cannot decide this motion unless all parties consent to
proceed before Judge Joseph C. Spero.

        A review of our records discloses that the Consent or Declination to Magistrate Judge
Jurisdiction has not been filed in this case. All parties are requested to complete the attached form
documenting either consent or request for reassignment and e-file it with the Court by October 23,
2019. Please note that any party is free to withhold consent to proceed before a magistrate judge
without adverse substantive consequences. This form can be found on the Court’s website at
www.cand.uscourts.gov/civilforms.


                                             Susan Y. Soong
                                             Clerk, United States District Court
                                             ________________________
                                                Ada Means, Deputy Clerk to the
                                                Honorable JOSEPH C. SPERO




REV. 9-19
                                             Case 3:19-cv-05861-JCS Document 13 Filed 10/16/19 Page 2 of 2




                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     HUNGERSTATION LLC,                                  Case No.19-cv-05861-JCS
                                                        Plaintiff,
                                   6
                                                                                             CONSENT OR DECLINATION
                                                   v.
                                   7                                                         TO MAGISTRATE JUDGE
                                         FAST CHOICE LLC, et al.,                            JURISDICTION
                                   8
                                                        Defendants.
                                   9

                                  10

                                  11           INSTRUCTIONS: Please indicate below by checking one of the two boxes whether you

                                  12   (if you are the party) or the party you represent (if you are an attorney in the case) choose(s) to
Northern District of California
 United States District Court




                                  13   consent or decline magistrate judge jurisdiction in this matter. Sign this form below your selection.

                                  14   ( )     Consent to Magistrate Judge Jurisdiction

                                  15           In accordance with the provisions of 28 U.S.C. § 636(c), I voluntarily consent to have a

                                  16   United States magistrate judge conduct all further proceedings in this case, including trial and

                                  17   entry of final judgment. I understand that appeal from the judgment shall be taken directly to the

                                  18   United States Court of Appeals for the Ninth Circuit.

                                  19           OR

                                  20   ( )     Decline Magistrate Judge Jurisdiction

                                  21           In accordance with the provisions of 28 U.S.C. § 636(c), I decline to have a United States

                                  22   magistrate judge conduct all further proceedings in this case and I hereby request that this case be

                                  23   reassigned to a United States district judge.

                                  24   DATE:                                             NAME: ________________________________

                                  25                                                     COUNSEL FOR (OR “PRO SE”):

                                  26                                                    _______________________________________

                                  27
                                                                                        _______________________________________
                                  28                                                    Signature
                                       REV. 9-19
